DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 and 26-30 in the reply filed on 01 August is acknowledged.  The traversal is on the grounds that the examiner made the restriction in error, specifically, applicants argue “the PTO’s arguments of claimed process/different process does not fall within either of the categories provided in the Office Action and in MPEP § 806.05(h), namely claimed process/different product or claimed product/different process. Second, even assuming arguendo that the PTO’s arguments are correct, the PTO never demonstrated nor alleged that the cutting tools of Invention I are distinct from the methods of Invention I. Third, it is unclear how the PTO is alleging that a claimed method may be practiced with a materially different method. Such arguments are illogical since a claimed method cannot be distinct from itself. Fourth, the method of claim 15 recites nearly all of the features of the cutting tool of claim 1.” 
The arguments are persuasive and therefore the previous restriction has been withdrawn. 
The examiner notes that there appears to be a typographical error in the restriction and is therefore issuing a corrected restriction, herein.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 26-30, drawn to a cutting tool, classified in B23B 27/20.
s 15-25 drawn to a method of using a cutting tool, classified in B23D 79/04. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product; specifically, materially different products such as water jet cutting tools, a plasma cutting tools, and/or electron-beam cutting tools can achieve the claimed process of removing material from a workpiece.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Claim Status
Claims 1-30 are pending.
Claims 15-25 are withdrawn.
Claims 1-14 and 26-30 are rejected.
Claims 3-4 are objected to.

Claim Objections
Claims 3-4 are objected to because of the following informalities:
  Claims 3-4 recite “a density of at least X volume percent”. The examiner notes that density conventionally has units of mass by volume. Claims 3-4 should be changed to reflect proper units or recite a property other than density. The examiner is interpreting Claims 3-4 are as “wherein the superhard table comprises at least X volume percent polycrystalline diamond. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the superhard table being bonded with a substrate, does not reasonably provide enablement for the superhard table being not bonded with a substrate. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, the applicants merely mention in the specification that the table is not bonded to a substrate in one embodiment (see Paragraph [0010]). The examiner notes, however, that to make the invention the applicants only disclose HPHT/brazing techniques (Paragraph [0066]), Emphasis added, which are techniques that necessitate bonding to a substrate (Paragraph [0066]). Furthermore, the examiner submits that an alternative technique, which would yield a cutting tool commensurate in scope with the present claim; namely comprising a polycrystalline diamond table, whereby the table is not bonded to a substrate, is not explicitly defined by applicants, and is beyond that which an ordinarily skilled artisan would be privy to by relying on the present disclosure and the prior art, and would therefore require an undue amount of experimentation to make the claimed cutting tool. 
Thus, the applicants have failed to meet their threshold to provide a sufficient amount of guidance that would appraise one of ordinary skill in the art to make the present invention without an undue amount of experimentation (see MPEP 2164.01(a)), and since the specification fails to disclose at least one method for making the claimed cutting that bears a reasonable correlation to the entire scope of the claim, the scope of Claim 5 is not enabled (see MPEP 2164.01(b)).
To aid in compact prosecution, the examiner is interpreting Claim 5 within the enabled scope such that Claim 5 reads as: “The cutting tool of claim 2, wherein the table is 
Claims 1-14 and 26-29 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claims 1 and 26, Claims 1 and 26 recite “at least one cutting element associated with the body”, which render the claims indefinite. The applicants do not define what would constitute an “association with the body”. Accordingly, because it appears “associated with” appears to reference “an attachment”; specifically applicants define a body (as element 150 – Figures 3-4; Paragraph [0049]) and a cutting element (as element 152 – Figures 3-4; Paragraph [0049]), wherein the cutting element is disposed in pockets (as element 154 – Figures 3-4; Paragraph [0049]) formed in an end or region of the body (as element 156 – Figures 3-4; Paragraph [0049]). Therefore, to aid in compact prosecution the examiner is interpreting “associated with the body” as “attached to the body”.
Regarding Claims 5, 12, and 14, Claim 5, 12, and 14 recite the limitation “the table” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the Claim 1 as “the superhard table” to provide sufficient antecedent basis and aid in compact prosecution.
Regarding Claim 27, Claim 27 recites the limitation “at least approximately 95 volume percent diamond” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, Claim 27 depends on Claim 26, which recites a cutting element consisting essentially of a polycrystalline diamond table. Therefore, the examiner is interpreting “at least 
Regarding Claim 28, Claim 28 recites the limitation “the diamond table is at least approximately 98 volume percent diamond” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. To provide sufficient antecedent basis and aid in compact prosecution, the examiner is interpreting Claim 28 as “the polycrystalline diamond table is at least approximately 98 volume percent polycrystalline diamond”. 
Regarding Claim 29, Claim 29 recites the limitation “the diamond table” in line 1. There is insufficient antecedent basis for this limitation in the claim. To provide sufficient antecedent basis and aid in compact prosecution, the examiner is interpreting Claim 29 as “the polycrystalline diamond table”.
Regarding Claims 2-4, 6-11, and 13, Claims 2-4, 6-11, and 13 are rejected by virtue of their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-12, 14, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2015/0239097, Chapman), as evidenced by Manufacturing Guide (“Chip Breaking”, MG) and Nash et al. (US 2010/0221077, Nash).
Regarding Claim 1, Chapman teaches a cutting tool (see Figures 16-17, which employs the disclosed the manufactured PCDs in a rotary drill (Paragraph [0042]), i.e., a cutting tool), comprising a body (Paragraphs [0102]-[0103]; element 302 – Figures 16-17), at least one cutting element attached to the body (Paragraph [0103]; element 312 – Figures 16-17), the at least one cutting element comprising a superhard table (PCD table – Paragraph [0103], PCD is considered superhard, see e.g., instant Claim 2), exhibiting a thickness of at least approximately 0.15 inches; prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Chapman further teaches that the cutting tool is a rotary drill (Paragraph [0042]), which the examiner submits would be made to have a chip-breaking feature, because such a property is common in rotary cutting tools, as evidenced by MG, see Paragraph 2. Furthermore, Chapman teaches the PCD table is manufactured with a chamfer (Paragraph [0088]; element 107 – Figure 1a), which the examiner submits is well-known in the art to instill chip-breaking properties, as evidenced by Nash (Paragraph [0010]).
Regarding Claims 2, Chapman teaches all of the limitations of the cutting tool of Claim 1. Chapman further teaches wherein the superhard table comprises polycrystalline diamond (PCD) (PCD table – Paragraph [0103]).
Regarding Claims 3-4, Chapman teaches all of the limitations of the cutting tool of Claim 2. Chapman does not explicitly teach the claimed volume percent of PCD. The applicants disclose a HPHT process to form the PCD table, where HPHT process of at least about 1000°C (e.g., about 1200°C to about 1600°C) and a pressure of the HPHT process may be at least 4.0 GPa for a time sufficient to sinter the diamond particles. Chapman discloses a substantially identical process, namely a HPHT process of at least about 1000°C (e.g., about 1200°C to about 1600°C) and the pressure of the HPHT process may typically be at least about 4.0 GPa (Paragraph [0060]). Therefore, the examiner submits that it would be reasonably expected that the PCD table of Chapman would inherently possess a volume percent of at least 95% or 98% PCD, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 5, Chapman teaches all of the limitations of the cutting tool of Claim 2. Chapman further teaches wherein the superhard table is bonded with a substrate (Paragraphs [0007] and [0103]).
Regarding Claim 6, Chapman teaches all of the limitations of the cutting tool of Claim 2. Chapman further teaches wherein an average grain size of the PCD is 12μm or less; Chapman teaches 10μm or less (Paragraph [0052]), which falls within the instantly claimed range. 
Regarding Claim 9, Chapman teaches all of the limitations of the cutting tool of Claim 2. Chapman further teaches wherein an average grain size of the PCD is approximately 20μm or greater; Chapman teaches 100μm or less (Paragraph [0052]), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claims 10-11, Chapman teaches all of the limitations of the cutting tool of Claim 9. Chapman further teaches wherein metal-solvent catalyst, specifically cobalt, is present in at least some interstitial regions of the PCD in an amount less than 7% weight; Chapman teaches less than 2% weight, which falls within the instantly claimed range (Paragraph [0055]).
Regarding Claim 12, Chapman teaches all of the limitations of the cutting tool of Claim 1. Chapman further teaches wherein the table has a thickness of at least approximately 0.15 inches; Chapman teaches an overlapping range of 0.045-1 inch (Paragraph [0055]), and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 14, Chapman teaches all of the limitations of the cutting tool of Claim 1. Chapman further teaches the superhard table comprises a PCD table (PCD table – Paragraph [0103], PCD is considered superhard, see e.g., instant Claim 2), a plurality of diamond grains exhibiting diamond-to-diamond bonding therebetween (Paragraph [0051]) and defining a plurality of interstitial regions (Paragraph [0055]), a metal-solvent catalyst present in at least some interstitial regions of the PCD (Paragraph [0055]). 
Chapman does not explicitly teach the instantly claimed magnetic properties, i.e., coercivity and specific magnetic saturation. The examiner it would be reasonably expected that plurality of diamond grains and the metal-solvent catalyst collectively exhibit a coercivity of 115-175 Oe and a specific magnetic saturation of 10-15 Gauss·cm3/g, since Chapman teaches a substantially identical (i) composition/structure, i.e., diamond-to-diamond bonding and metal-solvent catalyst present in at least some interstitial regions of the PCD, and (ii) method of making the superhard table (see discussion of Claims 3-4 above), absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 26, Chapman teaches a cutting tool (see Figures 16-17, which employs the disclosed the manufactured PCDs in a rotary drill (Paragraph [0042]), i.e., a cutting tool), comprising a body (Paragraphs [0102]-[0103]; element 302 – Figures 16-17), at least one cutting element attached to the body (Paragraph [0103]; element 312 – Figures 16-17), the at least one cutting element consisting essentially of a PCD table (PCD table – Paragraph [0103]), exhibiting a thickness of at least approximately 0.15 inches; Chapman teaches an overlapping range of prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding Claims 27-28, Chapman teaches all of the limitations of the cutting tool of Claim 26. Chapman does not explicitly teach the claimed volume percent of PCD. The applicants disclose a HPHT process to form the PCD table, where HPHT process of at least about 1000°C (e.g., about 1200°C to about 1600°C) and a pressure of the HPHT process may be at least 4.0 GPa for a time sufficient to sinter the diamond particles. Chapman discloses a substantially identical process, namely a HPHT process of at least about 1000°C (e.g., about 1200°C to about 1600°C) and the pressure of the HPHT process may typically be at least about 4.0 GPa (Paragraph [0060]). Therefore, the examiner submits that it would be reasonably expected that the PCD table of Chapman would inherently possess a volume percent of at least 95% or 98% PCD, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 29, Chapman teaches all of the limitations of the cutting tool of Claim 27. Chapman further teaches wherein the table has a thickness of at least approximately 0.15 inches; Chapman teaches an overlapping range of 0.045-1 inch (Paragraph [0055]), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding Claim 30, Chapman teaches a cutting element consisting essentially of a superhard table (PCD table – Paragraph [0103], PCD is considered superhard, see e.g., instant Claim 2), exhibiting a thickness of at least approximately 0.15 inches; Chapman teaches an overlapping range of 0.045-1 inch (Paragraph [0055]), and overlapping/abutting ranges are prima facie obvious. Id. Chapman further teaches that the cutting tool is a rotary drill (Paragraph [0042]), which the examiner submits would be made to have a chip-breaking feature, because such a property is common in rotary cutting tools, as evidenced by MG, see Paragraph 2. Furthermore, Chapman teaches the PCD table is manufactured with a chamfer (Paragraph [0088]; element 107 – Figure 1a), which the examiner submits is well-known in the art to instill chip-breaking properties, as evidenced by Nash (Paragraph [0010]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman as applied to Claim 1 above, and evidenced by Mallen (US 2020/0001374, cited on the IDS filed on 30 August 2021, Mallen) or further in view of Bertagnolli et al. (US 8,783,380, cited on the IDS filed 29 January 2020, Bertagnolli).
Regarding Claim 13
Moreover, the examiner further submits that if it were not reasonably expected that the body of Chapman be made of aluminum, making the body of aluminum would be obvious to one of ordinary skill in the art, in view of Bertagnolli. Analogous art by Bertagnolli, which also teaches rotary cutting tools, i.e., drill bits, comprising PCD elements (Abstract; Col. 3, Lines 7-20), teaches the use heat conducting elements, including aluminum, as a means for dissipating heat from the PCD (superabrasive) table (Col. 11, Lines 49-62; Col. 9, Lines 41-42). Accordingly, it would have been obvious to one of ordinary skill, before the effective filing, to make the body, taught by Chapman, of a heat conducting element, such as aluminum, as taught by Bertagnolli, because doing so would improve the heat transport properties of the resulting cutting tool, and this would desirable in the cutting tool of Chapman.
Claim 1-11, 14, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 9,403,260, cited on the IDS filed 29 January 2020, Adams), as evidenced by MG and Nash, both cited above.
Regarding Claim 1, Adams teaches a cutting tool (Col. 18, Lines 13-19; rotary drill bit – element 500 – Figures 5A/B), comprising a body (Col. 18, Lines 20-44; element 502 – Figures 5A/B) and at least one cutting element attached to the body (Col. 18, Lines 20-44; element 512 – Figures 5A/B), the at least one cutting element comprising a superhard table (PCD – Col. 18, Lines 20-44, PCD is considered superhard, see e.g., instant Claim 2), exhibiting a thickness of at least approximately 0.15 inches; Adams teaches 0.045-0.15 inches (Col. 4, Lines 52-58), which abuts the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id. Adams further teaches that the cutting tool is a rotary drill (Col. 18, Lines 13-19), which the examiner submits would be made to have a chip-breaking feature, because such a property is common in rotary cutting tools, as evidenced by MG, see Paragraph 2. Furthermore, Adams 
Regarding Claim 2, Adams teaches all of the limitations of the cutting tool of Claim 1. Adams further teaches wherein the superhard table comprises polycrystalline diamond (PCD) (PCD – Col. 18, Lines 20-44).
Regarding Claims 3-4, Adams teaches all of the limitations of the cutting tool of Claim 2. Adams further teaches wherein the volume percent of PCD in the table is 85-99% (Col. 3, Lines 52-65), which overlaps the instantly claimed ranges in Claims 3-4, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 5, Adams teaches all of the limitations of the cutting tool of Claim 2. Adams further teaches wherein the superhard table is bonded with a substrate (Col. 2, Lines 16-23).
Regarding Claim 6, Adams teaches all of the limitations of the cutting tool of Claim 2. Adams further teaches wherein an average grain size of the PCD is 12μm or less; Adams teaches 10μm or less (Col. 4, Lines 19-28), which falls within the instantly claimed range. 
Regarding Claims 7-8, Adams teaches all of the limitations of the cutting tool of Claim 6. Adams further teaches wherein metal-solvent catalyst, specifically cobalt, (Col. 4, Lines 37-51) is present in at least some interstitial regions of the PCD in an amount greater than 7% weight; Adams teaches less than about 7.5% weight (Col. 6, Lines 37-47; Tables 1-4 A), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 9, Adams teaches all of the limitations of the cutting tool of Claim 2. Adams further teaches wherein an average grain size of the PCD is 20μm or more; Adams teaches 100μm or less (Col. 4, Lines 19-28), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claims 10-11, Adams teaches all of the limitations of the cutting tool of Claim 9. Adams further teaches wherein metal-solvent catalyst, specifically cobalt, (Col. 4, Lines 37-51) is present in at least some interstitial regions of the PCD in an amount greater than 7% weight; Adams teaches less than about 7.5% weight (Col. 6, Lines 37-47; Tables 1-4 A), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 14, Adams teaches all of the limitations of the cutting tool of Claim 1. Adams further teaches the superhard table comprises a PCD table (PCD – Col. 18, Lines 20-44), a plurality of diamond grains exhibiting diamond-to-diamond bonding therebetween and defining a plurality of interstitial regions (Col. 4, Lines 3-6), a metal-solvent catalyst present in at least some interstitial regions of the PCD (Col. 4, Lines 37-51), wherein the plurality of diamond grains and the metal-solvent catalyst collectively exhibit a coercivity of 115-175 Oe and a specific magnetic saturation of 10-15 Gauss·cm3/g; specifically, Adams teaches a coercivity of 115 Oe or more and  a specific magnetic saturation of 15 Gauss·cm3/g or less, both of which overlap the instantly claimed range and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 26, Adams teaches a cutting tool (Col. 18, Lines 13-19; rotary drill bit – element 500 – Figures 5A/B), comprising a body (Col. 18, Lines 20-44; element 502 – Figures 5A/B) and at least one cutting element attached to the body (Col. 18, Lines 20-44; element 512 – Figures 5A/B), the at least one cutting element consisting essentially of polycrystalline diamond prima facie obvious. Id.
Regarding Claims 27-28, Adams teaches all of the limitations of the cutting tool of Claim 26. Adams further teaches wherein the volume percent of PCD in the table is 85-99% (Col. 3, Lines 52-65), which overlaps the instantly claimed ranges in Claims 27-28, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 30, Adams teaches a cutting element consisting essentially of a superhard table (PCD – Col. 18, Lines 20-44, PCD is considered superhard, see e.g., instant Claim 2), exhibiting a thickness of at least approximately 0.15 inches; Adams teaches 0.045-0.15 inches (Col. 4, Lines 52-58), which abuts the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id. Adams further teaches that the cutting tool is a rotary drill (Col. 18, Lines 13-19), which the examiner submits would be made to have a chip-breaking feature, because such a property is common in rotary cutting tools, as evidenced by MG, see Paragraph 2. Furthermore, Adams teaches the PCD table is manufactured with a chamfer (Col. 4, Lines 6-12; element 107 – Figures 1A/B), which the examiner submits is well-known in the art to instill chip-breaking properties, as evidenced by Nash (Paragraph [0010]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to Claim 1 above, and evidenced by Mallen or further in view of Bertagnolli, both cited above.
Regarding Claim 13, Adams teaches all of the limitations of the cutting tool of Claim 1. Adams does not explicitly teach that the body comprises aluminum. The examiner submits, however, that it would be reasonably expected that the body be made of aluminum, as evidenced 
Moreover, the examiner further submits that if it were not reasonably expected that the body of Adams be made of aluminum, making the body of aluminum would be obvious to one of ordinary skill in the art, in view of Bertagnolli. Analogous art by Bertagnolli, which also teaches rotary cutting tools, i.e., drill bits, comprising PCD elements (Abstract; Col. 3, Lines 7-20), teaches the use heat conducting elements, including aluminum, as a means for dissipating heat from the PCD (superabrasive) table (Col. 11, Lines 49-62; Col. 9, Lines 41-42). Accordingly, it would have been obvious to one of ordinary skill, before the effective filing, to make the body, taught by Adams, of a heat conducting element, such as aluminum, as taught by Bertagnolli, because doing so would improve the heat transport properties of the resulting cutting tool, and this would desirable in the cutting tool of Adams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784